Opinion issued August 9, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00189-CV
                            ———————————
      PARADIGM AT WOODLAND LAKES NURSING HOME, LLC
        D/B/A PARADIGM AT WOODLANDS LAKES, Appellant
                                        V.
 CHRIS HUMPHREY, INDIVIDUALLY AND AS ADMINISTRATOR OF
    THE ESTATE OF ALMA RAY HUMPHREY, THE DECEASED
                AND LORI YOUNSE, Appellees


                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-79570


                          MEMORANDUM OPINION

      The parties have filed an agreed motion to dismiss this appeal. No opinion has

issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.